             Case 4:21-mj-70537-MRGD Document 18 Filed 06/09/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 NOAH STERN (CABN 297476)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3713
 7        FAX: (510) 637-3724
          Noah.Stern@usdoj.gov
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                          )   NO. 4:21-MJ-70537-MAG
                                                      )
14           Plaintiff,                               )   STIPULATION TO CONTINUE HEARING AND
                                                      )   EXCLUDE TIME FROM JUNE 10, 2021 TO
15      v.                                            )   JUNE 16, 2021 AND ORDER
                                                      )
16 JOSEPH AARON MCCLENAHAN,                           )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Joseph Aaron McClenahan, that the status hearing scheduled for June 10, 2021 at 1:00 p.m. be

21 vacated and a status hearing or arraignment be scheduled for June 16, 2021 at 1:00 p.m. The parties

22 further stipulate that time be excluded under the Speedy Trial Act from June 10, 2021 through June 16,

23 2021 and, with the consent of the defendant, there is good cause for extending the time limits for a

24 preliminary hearing under Federal Rule of Criminal Procedure 5.1.

25           The government has produced discovery to the defendant and the parties are discussing a
26 potential resolution of the case. The parties seek a short continuance to allow defense counsel to meet

27 with the defendant and request that the hearing be rescheduled for June 16, 2021 for a status hearing or

28 arraignment. The government and counsel for the defendant agree that time be excluded under the

     STIPULATION TO CONTINUE HEARING, EXCLUDE TIME AND ORDER
     Case No. 4:21-MJ-70547-MAG                                                                   v.7/10/2018
             Case 4:21-mj-70537-MRGD Document 18 Filed 06/09/21 Page 2 of 3




 1 Speedy Trial Act, and the deadlines under Federal Rule of Criminal Procedure 5.1 be extended, so that

 2 defense counsel can continue to prepare, including by reviewing the discovery already produced. For

 3 this reason the parties stipulate and agree that excluding time until June 16, 2021 will allow for the

 4 effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and

 5 agree that the ends of justice served by excluding the time from June 10, 2021 through June 16, 2021

 6 from computation under the Speedy Trial Act outweigh the best interests of the public and the defendant

 7 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 8          The parties further stipulate that, with the consent of the defendant, there is good cause for

 9 extending the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for

10 extending the 30-day time period for an indictment under the Speedy Trial Act. See Fed. R. Crim. P.

11 5.1; 18 U.S.C. § 3161(b).

12          The undersigned Assistant United States Attorney certifies that he has obtained approval from

13 counsel for the defendant to file this stipulation and proposed order.

14

15          IT IS SO STIPULATED.

16 DATED:           June 9, 2021                                   /s/                  ___
                                                          NOAH STERN
17                                                        Assistant United States Attorney

18
     DATED:         June 9, 2021                                   /s/               ___
19                                                        JOYCE LEAVITT
                                                          Counsel for Defendant JOSEPH AARON
20                                                        MCCLENAHAN

21

22
                                                      ORDER
23
            Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
24
     Court orders that the status hearing scheduled for June 10, 2021 at 1:00 p.m. be vacated and status
25
     hearing or arraignment be scheduled for June 16, 2021 at 1:00 p.m. The Court further finds that failing
26
     to exclude the time from June 10, 2021 through June 16, 2021 would unreasonably deny defense counsel
27
     and the defendant the reasonable time necessary for effective preparation, taking into account the
28

     STIPULATION TO CONTINUE HEARING, EXCLUDE TIME AND ORDER
     Case No. 4:21-MJ-70547-MAG                                                                    v.7/10/2018
            Case 4:21-mj-70537-MRGD Document 18 Filed 06/09/21 Page 3 of 3




 1 exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of

 2 justice served by excluding the time from June 10, 2021 through June 16, 2021 from computation under

 3 the Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. For

 4 the same reasons, the Court finds good cause for extending the time limits for a preliminary hearing

 5 under Federal Rule of Criminal Procedure 5.1 and for extending the 30-day time period for an

 6 indictment under the Speedy Trial Act. See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161. Therefore, and with

 7 the consent of the parties, IT IS HEREBY ORDERED that the time from June 10, 2021 through June

 8 60, 2021 shall be excluded from computation under the Speedy Trial Act and Federal Rule of Criminal

 9 Procedure 5.1. 18 U.S.C. § 3161(h)(7)(A), (B)(iv); Fed. R. Crim. P. 5.1(d).

10          IT IS SO ORDERED.
                                                                              ISTRIC
11                                                                       TES D      TC
                                                                       TA




                                                                                           O
12 DATED: June 9, 2021

                                                                   S




                                                                                            U
                                                                 ED




                                                                                             RT
                                                                                   DERED
                                                             UNIT
13
                                                                              O OR
                                                                      IT IS S
14




                                                                                                   R NIA
15                                                                                      . Ryu
                                                             NO




                                                                               onna M
                                                                       Judge D




                                                                                                  FO
16                                                                ___________________________
                                                              RT




                                                                                              LI
                                                                  HON. DONNA M. RYU
                                                                    E R States Magistrate Judge
                                                                  H




                                                                                              A
17                                                                United                     C
                                                                        N                 F
                                                                            D IS T IC T O
18                                                                                R
19

20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE HEARING, EXCLUDE TIME AND ORDER
     Case No. 4:21-MJ-70547-MAG                                                                   v.7/10/2018
